TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00633-CR



                                       Mark Isaac, Appellant

                                                   v.

                                    The State of Texas, Appellee




      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
          NO. 3041211, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Mark Isaac seeks to appeal from a judgment of conviction for possession of a

controlled substance. Sentence was imposed on July 19, 2004. There was no motion for new trial.

The deadline for perfecting appeal was therefore August 18, 2004. Tex. R. App. P. 26.2(a)(1). A

pro se notice of appeal was filed on September 15, 2004. Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).1




  1
    We also note that the trial court has certified, and the record confirms, that this is a plea bargain
case and Isaac has no right of appeal. See Tex. R. App. P. 25.2(a)(2).
              The appeal is dismissed.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: October 28, 2004

Do Not Publish




                                              2